 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ANGELA D. WARD and KENNETH                      CASE NO. C18-5498 BHS
 8   M. WARD, individually and as Joint
     Guardians to N.W. and A.W., their               ORDER GRANTING IN PART
 9   minor children,                                 AND DENYING IN PART
                                                     DEFENDANT’S MOTION FOR
10                           Plaintiffs,             SUMMARY JUDGMENT AND TO
           v.                                        SHOW CAUSE
11
     NATIONAL RAILROAD PASSENGER
12   CORPORATION d/b/a AMTRAK,

13                           Defendant.

14
           This matter comes before the Court on Defendant National Railroad Passenger
15
     Corporation d/b/a Amtrak’s (“Amtrak”) motion for summary judgment on punitive
16
     damages and Consumer Protection Act (“CPA”) claim. Dkt. 14.
17
           On October 30, 2019, Amtrak filed the instant motion. Id. On November 18,
18
     2019, Plaintiffs Angela and Kenneth Ward, A.W., and N.W. (“Plaintiffs”) responded.
19
     Dkt. 17. On November 22, 2019, Amtrak replied. Dkt. 20.
20
           Upon review of the motion, the Court grants the motion in part and denies the
21
     motion in part on the same grounds and for the same reasons set forth in Mitchem v. Nat’l
22


     ORDER - 1
 1   R.R. Passenger Corp., C18-5366-BHS, 2020 WL 91490 (W.D. Wash. Jan. 8, 2020) and

 2   related cases cited therein.

 3          Regarding the remaining CPA claim, the Court will allow any party to show cause

 4   why the claim should not be severed and opened in a new case as was done in the related

 5   case of Cottrell v. Nat’l R.R. Passenger Corp., C18-0072-BHS, Dkt. 53 (W.D. Wash.

 6   Feb. 26, 2020). Any response may be filed no later than March 6, 2020.

 7          IT IS SO ORDERED.

 8          Dated this 27th day of February, 2020.

 9

10

11
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
